applied research associates inc and affiliate petitioner v commissioner of internal revenue respondent docket no filed date p an affiliated_group consisting of a qualified_personal_service_corporation a the parent_corporation and a corpora- tion that is not a qualified_personal_service_corporation filed consolidated federal_income_tax returns for and p reported consolidated_taxable_income for and all of which was attributable to a on the basis that the affiliated_group as a single entity was not a qualified_personal_service_corporation p paid tax on the consolidated_taxable_income of the affiliated_group at graduated rates set forth in sec_11 on the basis that each affiliate’s status as a qualified_personal_service_corporation is to be examined separately r determined that the consolidated_taxable_income of the affili- ated group was subject_to the sec_11 flat tax_rate applicable to qualified personal_service_corporations held graduated rates set forth in sec_11 should be used to compute the amount of tax to be imposed on the consolidated_taxable_income of an affiliated_group consisting of a qualified_personal_service_corporation and an entity that is not a qualified_personal_service_corporation where the group as a single entity is not a personal_service_corporation kenneth w heathington an officer for petitioner nancy wentz hale and beth a nunnink for respondent opinion jacobs judge the parties submitted this case fully stipu- lated pursuant to rule applied research associates inc applied research is a corporation organized under the laws of tennessee it provides professional engineering and con- sulting services and is a qualified personal service corpora- tion as defined in sec_448 during the years applied research assocs inc v commissioner involved and applied research owned all the outstanding_stock of oak crest land cattle co inc oak crest a texas corporation during the years involved oak crest owned and operated a 400-acre ranch in texas which owned between and head of cattle oak crest is not a qualified_personal_service_corporation applied research and oak crest constituted an affiliated_group during the years involved the affiliated_group timely filed consolidated and federal_income_tax returns applied research generated taxable_income whereas oak crest generated a loss for each of the years involved the consolidated_return reported taxable_income for each of the years involved the issue for decision concerns the rate s of tax grad- uated or a flat to be used to compute the amount of tax to be imposed by sec_11 on the consolidated_taxable_income of an affiliated_group consisting of a qualified per- sonal service corporation and an entity that is not a qualified_personal_service_corporation where the group as a single entity is not a qualified_personal_service_corporation for the reasons set forth infra we hold that graduated_tax rates should be used all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section ref- erences are to the internal_revenue_code code as in effect for the years involved all monetary amounts are rounded to the nearest dollar at the time the petition was filed peti- tioner’s principal_place_of_business was in tennessee and the parties have stipulated that appeal in this case is to the court_of_appeals for the sixth circuit background during the years involved dr kenneth heathington owned of the common_stock of applied research and his wife dr beth heathington held the remaining dr kenneth heathington served as president of the corporation and dr beth heathington served as its vice president dr kenneth heathington is an engineer licensed in ten- nessee illinois indiana and mississippi during the years involved dr kenneth heathington provided engineering services to applied research including lectures and con- united_states tax_court reports in and big_number hours sulting services chaired workshops wrote reports books and papers and provided design work and construction super- vision for structures that applied research owned he spent to of his working time doing so billing dollar_figure hours in dr beth heathington holds a doctorate in education and specializes in literacy she has written numerous articles and books in that field during the years involved she provided administrative financial_accounting and recordkeeping services to applied research spending to of her working time doing so applied research paid the heathingtons as well a sec_12 others nonemployee compensation_for their services dr kenneth heathington was president of oak crest and spent between and of his working time farming and ranching he vaccinated and branded cattle purchased and trained horses hired and supervised contractors and pur- chased equipment for oak crest dr beth heathington served as oak crest’s vice president and spent to of her working time on the job at the ranch oak crest paid nonemployee compensation to four individuals it paid no money to either dr heathington petitioner’s consolidated federal_income_tax return reported the following line item applied research oak crest consolidated total reported on form_1120 gross_receipts cost_of_goods_sold interest gross rents form_4797 net gain other income total income officers’ comp repairs maintenance rents dollar_figure big_number big_number -0- -0- big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number the parties stipulated that when looked at as a separate_entity ap- plied research was a qualified_personal_service_corporation see infra p although both doctors heathington received nonemployee com- pensation from applied research we assume that as officers who received remuneration and who provided substantial services to the corporation both were employees of applied research see sec_1_448-1t tem- porary income_tax regs fed reg date sec_31_3121_d_-1 employment_tax regs dollar discrepancies for both the and tables result from rounding of the monetary amounts to the nearest dollar applied research assocs inc v commissioner line item applied research oak crest consolidated total reported on form_1120 taxes licenses depreciation other deductions taxable_income big_number big_number big_number big_number big_number big_number big_number -big_number big_number big_number big_number big_number petitioner’s consolidated federal_income_tax return reported the following line item applied research oak crest consolidated total reported on form_1120 gross_receipts cost_of_goods_sold interest gross rents total income officers’ comp repairs maintenance taxes licenses depreciation other deductions taxable_income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number -0- big_number big_number big_number big_number big_number -big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number as indicated by the above tables for each of the years involved the consolidated_taxable_income reported on peti- tioner’s consolidated federal_income_tax return was attrib- utable solely to applied research the affiliated_group paid tax on its consolidated_taxable_income at graduated rates set forth in sec_11 on date respondent issued petitioner a notice_of_deficiency with respect to and respondent deter- mined that the consolidated_taxable_income reported on both consolidated_returns is subject_to the sec_11 rate applicable to qualified_personal_service_corporation income i statutory and regulatory framework discussion for and applied research and oak crest con- stituted an affiliated_group as defined by sec_1504 applied research was the common parent see sec_1504 the affiliated_group filed consolidated federal_income_tax returns for both years involved as permitted by sec_1501 sec_1503 provides that in any case in which a consolidated_return is made the tax shall be determined in united_states tax_court reports accordance with the regulations promulgated under sec_1502 sec_1502 provides that the secretary shall pre- scribe such regulations as he may deem necessary in order that the tax_liability of the affiliated_group and of each of its members may be computed assessed and collected in such manner as to clearly reflect its income_tax_liability and to prevent avoidance of tax_liability see also 111_tc_105 85_tc_274 sec_1_1502-2 income_tax regs provides that the com- putation of an affiliated group’s tax_liability shall be deter- mined by adding together the following categories of tax a the tax imposed by sec_11 on the consolidated_taxable_income for such year see sec_1_1502-11 for the computation of consolidated_taxable_income b the tax imposed by sec_541 on the consolidated undistributed_personal_holding_company_income c if paragraph b of this section does not apply the aggregate of the taxes imposed by sec_541 on the separate undistributed_personal_holding_company_income of the members of the group which are personal_holding_companies d if paragraph b of this section does not apply the tax imposed by sec_531 on the consolidated_accumulated_taxable_income see sec_1_1502-43 e the tax imposed by sec_594 in lieu of the taxes imposed by sec_11 or sec_1201 on the taxable_income of a life_insurance department of the common parent of a group which is a mutual_savings_bank f the tax imposed by section a on consolidated life_insurance_company_taxable_income g the tax imposed by sec_831 on the consolidated insurance_company_taxable_income of the members which are subject_to such tax h the tax imposed by sec_1201 instead of the taxes computed under paragraphs a and g of this section computed by reference to the net_capital_gain of the group see sec_1_1502-22 or for consolidated_return years to which sec_1_1502-22 does not apply computed by reference to the excess of the consolidated net_long-term_capital_gain over the consolidated net_short-term_capital_loss see sec_1_1502-41a for the deter- mination of the consolidated net_long-term_capital_gain and the consoli- dated net_short-term_capital_loss i reserved j the tax imposed by sec_1333 on war loss recoveries and by allowing as a credit against such taxes the investment_credit under sec_38 see sec_1_1502-3 and the foreign_tax_credit under sec_33 see sec_1_1502-4 for purposes of this section the surtax_exemption of the group for a consolidated_return_year is dollar_figure or if a lesser amount is allowed under sec_1561 such lesser amount see sec_1_1561-2 for applied research assocs inc v commissioner increase in tax due to the application of sec_47 see sec_1_1502-3 for amount of tax surcharge see sec_51 and sec_1 consolidated_taxable_income principally represents the affiliated group’s dealings with the outside world after the elimination of intercompany profit and loss see 83_tc_202 citing bittker eustice federal income_taxation of cor- porations and shareholders par pincite 4th ed sec_1_1502-11 income_tax regs provides that consolidated_taxable_income is computed by first taking into account the separate_taxable_income of each member of the group each member’s separate_taxable_income is calculated as if the member were a separate corporation and then cer- tain modifications are made for any intercompany trans- actions and other items first nat’l bank in little rock v commissioner t c pincite see sec_1_1502-12 income_tax regs once the affiliated_group calculates its consolidated_taxable_income sec_1_1502-2 income_tax regs directs the affiliated_group to apply t he tax imposed by sec_11 on that consolidated_taxable_income sec_11 imposes a tax on the taxable_income of every corporation sec_11 provides for graduated rates of tax based on the corporation’s taxable_income sec_11 imposes a flat tax on the taxable_income of a qualified personal service corpora- tion as defined in sec_448 sec_448 governs limitations on the use of the cash_method of account- ing sec_448 provides that generally c corporations partnerships which have a c_corporation as a partner and tax_shelters may not com- pute their taxable_income under the cash_receipts_and_disbursements_method of accounting pursuant to sec_448 qualified personal_service_corporations are excepted from this general_rule sec_448 provides that a corporation is a qualified_personal_service_corporation if a substantially_all of its activities involve the performance of services in the fields of health law engineering architecture account- ing actuarial science performing arts or consulting the function test and b substantially_all of the stock of the corporation by value is held di- rectly or indirectly through one or more partnerships s_corporations or qualified personal_service_corporations not described in sec_448 or by i employees performing services for the corporation in connection with the activities involving one of the aforementioned enumerated fields the ownership test ii retired employees who had performed such services for continued united_states tax_court reports although for purposes of the imposition of tax sec_11 makes a distinction for entities that are qualified personal_service_corporations and those that are not sec_1 a income_tax regs does not make such a distinction sec_1_1502-2 income_tax regs first addressed computa- tion of tax_liability in in t d 1966_2_cb_362 at that time sec_11 provided that all corporations were subject_to graduated_tax rates in the revenue_act_of_1987 ra pub_l_no sec a stat pincite amended sec_11 to prevent qualified personal_service_corporations from reaping the benefits of graduated corporate tax_rates however sec_1_1502-2 income_tax regs was not updated to reflect the amendment to sec_11 thus sec_1_1502-2 income_tax regs for the years involved retained the rule that consolidated_taxable_income is a singular item and does not provide different tax_rates for qualified personal_service_corporations ii contentions of the parties the parties have stipulated that applied research if considered by itself was a qualified personal service corpora- tion for both years involved further the parties agree that if examined as a separate_entity oak crest was not a quali- fied personal_service_corporation for the years involved the corporation iii the estate of any individual described in the two pre- vious clauses or iv any other person who acquired the stock by reason of the death of any of the aforementioned individuals but only for the two- year period beginning on the date of the death of that individual before the enactment of the revenue_act_of_1987 pub_l_no sec a stat pincite sec_11 provided sec_11 tax imposed b amount of the tax -the amount of tax imposed by subsection a shall be the sum of- percent of so much of the taxable_income as does not exceed dollar_figure percent of so much of the taxable_income as exceeds dollar_figure but does not exceed dollar_figure percent of so much of the taxable_income as exceeds dollar_figure in the case of a corporation with taxable_income in excess of dollar_figure for any taxable_year the amount of tax determined under the preceding sentence for such taxable_year shall be increased by the lesser_of a percent of such excess or b dollar_figure applied research assocs inc v commissioner the parties disagree as to the tax_rate to be imposed on the consolidated_taxable_income of an affiliated_group when a qualified_personal_service_corporation and another type of corporation combine to form the affiliated_group and file a consolidated_income_tax_return respondent asserts that in that situation each member corporation is to be examined separately to determine whether it is a qualified_personal_service_corporation respondent further asserts that if at least one member of the affiliated_group is determined to be a qualified_personal_service_corporation the consolidated tax- able income of the group is to be split or broken up into sepa- rate baskets one for the income of the qualified_personal_service_corporation and another for the income of the other type of corporation and respondent maintains after doing so a flat rate is to be applied to the qualified personal service corporation’s income and graduated rates are to be applied to the income of the corporation that is not a quali- fied personal_service_corporation in contrast petitioner asserts in essence that because the consolidated_return_regulations do not provide for the split- ting of an affiliated group’s consolidated_taxable_income after the affiliated group’s consolidated_taxable_income has been calculated the entire amount of consolidated_taxable_income of the affiliated_group is taxed at graduated rates the parties agree that if the affiliated group’s consolidated_taxable_income may not be split into two separate baskets the entire amount of the consolidated_taxable_income of the affiliated_group is taxed at graduated rates on the other hand the parties agree that if the affiliated group’s consoli- dated taxable_income can be split into separate baskets then inasmuch as all of the consolidated_taxable_income of the affiliated_group is attributable to the operations of applied research a qualified_personal_service_corporation all of peti- tioner’s taxable_income is subject_to the flat rate in his brief respondent notes that sec_1_1502-2 income_tax regs imposes a tax on a life_insurance department’s income without netting it against any losses of the consolidated_group respondent asserts that this section grants him authority to impose the qualified personal service cor- poration’s tax_rate on the entire amount of income attributable to the qualified_personal_service_corporation member without taking into consid- eration losses suffered by other members of the affiliated_group however continued united_states tax_court reports iii analysis the consolidated_return_regulations are intended to bal- ance what this court described in norwest corp subs v commissioner t c pincite as two countervailing prin- ciples of the law relating to consolidated_returns the first of these principles is that the purpose of the consolidated_return provisions is ‘to require taxes to be levied according to the true net_income and invested capital resulting from and employed in a single business_enterprise even though it was conducted by means of more than one corporation ’ first nat’l bank in little rock v commis- sioner t c pincite quoting 284_us_136 the contrasting second principle is that ‘ e ach corporation is a separate taxpayer whether it stands alone or is in an affiliated_group and files a consoli- dated return ’ 78_tc_786 quoting 69_tc_276 see also sec_1 21a f income_tax regs calculating consolidated_taxable_income requires an affili- ated group to combine its members’ separate taxable incomes as defined in sec_1_1502-12 income_tax regs into one unitary amount see sec_1_1502-11 income_tax regs sec_11 on the other hand provides different taxing regimes one for qualified personal_service_corporations and another for corporations that are not qualified personal_service_corporations thus the resolution of the issue in this case requires us to decide whether we should treat each member of the affiliated_group separately and break the affiliated group’s consolidated_taxable_income into separate baskets one for the income of the qualified_personal_service_corporation and another for the other corporation or treat the affiliated_group as a single entity and not break up the affiliated group’s consolidated_taxable_income into separate baskets respondent states he took a more conservative approach in this case to allow the members to net their income before applying the qualified per- sonal service corporation tax_rate because of respondent’s concession we need not and do not consider netting losses against qualified personal serv- ice corporation income applied research assocs inc v commissioner respondent asserts that where one member_of_an_affiliated_group is a qualified_personal_service_corporation and another is not the consolidated_taxable_income of the affiliated_group must be broken up into two separate baskets respondent argues that sec_448 requires that the determination as to whether a corporation is a qualified personal service corpora- tion is to be made at the entity level not at the level of the affiliated_group further respondent posits that the code provides for treating qualified personal service corporate members of an affiliated_group differently from other mem- bers we disagree although sec_448 provides special rules by which members of an affiliated_group may determine their status as a qualified_personal_service_corporation in electing whether to use the cash_method_of_accounting it provides no illumina- tion as to the rate_of_tax to be applied to the consolidated_taxable_income of the entire group nor does sec_448 provide support for the proposition that the consolidated tax- able income of an affiliated_group is to be broken up into separate baskets respondent maintains that because applied research is a qualified_personal_service_corporation when considered alone it holds a special status respondent asserts that when a member_of_an_affiliated_group has a special status the tax applicable to that member is calculated and added to the non-special-status members’ tax under sec_11 this respondent claims is the regime provided by paragraphs b through j of sec_1_1502-2 income_tax regs to support this assertion respondent cites sec_1_1502-2 income_tax regs which adds the tax imposed by sec_831 on consolidated insurance_company_taxable_income to the tax_liability of the affiliated_group respondent posits that just as insurance_company income is taxed separately from the affili- ated group’s consolidated_taxable_income qualified_personal_service_corporation income is to be taxed separately from the affiliated group’s consolidated_taxable_income we disagree paragraphs b through j of sec_1_1502-2 income_tax regs enumerate taxes to be added to an affiliated group’s tax_liability qualified personal service corporate income is not one of the enumerated special types of income indeed far from providing qualified personal_service_corporations with special status sec_1_1502-2 income_tax regs united_states tax_court reports includes the income of qualified personal_service_corporations in the affiliated group’s consolidated_taxable_income respondent next argues that applied research and oak crest are in reality two separate corporations that have been permitted to file a consolidated_return respondent analogizes the facts in this case to the facts in specialty rests corp v commissioner tcmemo_1992_221 in spe- cialty rests corp the taxpayer a parent_corporation incurred startup costs for its subsidiary restaurants on its tax_return the taxpayer deducted these preopening costs under sec_162 we rejected the taxpayer’s position finding that the subsidiaries were separate legal entities we thus held that the expenses were preopening expenses of the subsidiaries and represented capital contributions by a parent_corporation to its subsidiaries the facts of specialty rests corp are distinguishable from those in the instant matter in rejecting the taxpayer’s posi- tion we emphasized that the subsidiaries had not begun operations at the time the expenses were incurred and thus the subsidiaries’ expenses were not properly deductible under sec_162 in this case applied research and oak crest as members of an affiliated_group filing a consolidated_return were operating companies and respondent has con- ceded that applied research and oak crest are permitted to net their incomes and expenses petitioner argues that the affiliated_group must be exam- ined as a single unitary entity for purposes of determining the proper tax_rate to be applied to the affiliated group’s consolidated_taxable_income petitioner’s primary argument is that there is no guidance in the code the regulations or other authority regarding the method of establishing the proper rate or rates of tax on consolidated_taxable_income where one member but not all members of the affiliated_group is a qualified_personal_service_corporation while peti- tioner is correct that there is no guidance with respect to such a situation acceptance of petitioner’s position is fraught with danger sec_11 was intended to deny the benefits of graduated corporate_income_tax rates to qualified personal_service_corporations see ra sec a h_r rept no part pincite although we can envi- sion circumstances where this intent could be circumvented applied research assocs inc v commissioner by petitioner’s position we are nevertheless compelled to find in favor of petitioner our conclusion is bolstered by our holding in 85_tc_274 in that matter the taxpayer filed a consolidated_return for itself and its four wholly owned subsidiaries the subsidiaries used accelerated_depreciation as provided by sec_1_1502-32 income_tax regs however when the taxpayer parent sold the subsidi- aries it determined its basis in the subsidiaries’ stock using straight-line_depreciation as provided by sec_312 the commissioner determined that the taxpayer’s straight-line_depreciation gave it a double deduction and reduced the taxpayer’s basis in the subsidiaries’ stock we rejected the commissioner’s position and sustained the taxpayer’s basis adjustments we noted that sec_312 was enacted after sec_1_1502-32 income_tax regs was promulgated that the commissioner was aware of the inter- play between sec_312 of the code and sec_1 income_tax regs and that the commissioner had failed to amend his regulations to reflect his litigating position woods inv co v commissioner t c pincite we stated if respondent believes that his regulations and sec_312 together cause petitioner to receive a double deduction then respondent should use his broad power to amend his regulations see 41_tc_616 since respondent has not taken steps to amend his regulations we believe his apparent reluctance to use his broad power in this area does not justify judicial interference in what it essentially a legislative and administra- tive matter henry c beck builders inc v commissioner supra drennen j concurring at page id pincite see also 77_tc_1149 refusing to fill in the gaps in the regulations with respect to the imposition of accumulated_earnings_tax on corporations filing consolidated_returns in computing the proper tax_liability of an affiliated_group we begin with sec_1_1502-2 income_tax regs sec_1_1502-2 income_tax regs does not distinguish between taxable_income under sec_11 and and we find no authority to permit the breakup of an affiliated group’s consolidated_taxable_income into separate baskets we look to the affiliated_group as a whole ie the entity which gen- erated the consolidated_taxable_income to determine the united_states tax_court reports characterization of the consolidated_taxable_income and in this regard the parties agree that when viewed as a whole applied research’s affiliated_group is not a qualified_personal_service_corporation to conclude we hold that in the situation involved herein graduated rates set forth in sec_11 should be applied to the affiliated group’s consolidated_taxable_income in reaching our holding we have considered all of the contentions and arguments of the parties that are not dis- cussed herein and we find them to be either without merit irrelevant or moot to reflect the foregoing decision will be entered for petitioner f
